


Exhibit 10.21






August 15, 2011


Mr. Patrick Keyes
[            ]
[            ]


Re:
Your Employment Offer Letter Dated December 20, 2010 (the “Employment Letter”)



Dear Pat,


This letter modifies the terms of your Employment Letter as they relate to your
Supplemental Pension Benefit. Specifically, as you know, you are eligible to
participate in the Wisconsin Energy Corporation Supplemental Pension Plan (the
SPP), which provides for a supplemental pension benefit that recognizes
compensation in excess of IRS limits that apply to the Company's Retirement
Account Plan (the RAP). This supplemental pension benefit is subject to all the
terms of the SPP and will be paid to you in accordance with the SPP. The
additional supplemental pension benefit set forth in your Employment Letter will
also be paid to you in accordance with the SPP.
As a result, the paragraph in your Employment Letter titled “Supplemental
Pension Benefit,” is modified to read as follows.
“The company will establish a notional account to provide supplemental pension
benefits. The account will be credited with $100,000 at the time you commence
employment and will vest upon attainment of age 60 or completion of 10 years of
service, whichever comes first. The account will be credited with interest
annually at the same rate that applied to balances in the qualified pension
plan. The timing and form of payment of this benefit will be pursuant to the
terms of the Wisconsin Energy Corporation Supplemental Pension Plan, as may be
amended from time to time.”
All other terms and provisions of your Employment Letter remain in effect,
subject to the Company's (or authorized delegate's) right, in its discretion, to
change or terminate all current benefit plans or practices and other policies
and procedures.
Please acknowledge your acceptance of the foregoing by signing this letter and
returning it to me by August 31, 2011. An additional copy of this letter is
enclosed for your records.




--------------------------------------------------------------------------------




Once signed by both parties, it wills serve as a binding agreement between us
and supersedes the applicable provision of your Employment Letter. If you have
any questions, please feel free to contact Lisa George at [    ].
Sincerely,
 
 
 
 
 
/s/ Frederick D. Kuester
 
 
 
Executive Vice President & Chief, Financial
 
Officer (WEC/WE/WG)
Executive
 
 
 
/s/ J. Patrick Keyes
 
Date: August 15, 2011
 
 
 
 
 
 







